Citation Nr: 0910468	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-21 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 20 percent rating for prostate cancer, effective 
February 4, 2004. 

In a December 2004 rating decision, the RO increased the 
Veteran's evaluation for prostate cancer to a 40 percent 
rating, also effective February 4, 2004.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

As a final preliminary matter, the Board notes that, in May 
2007, the Veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal.  In 
a March 2009 statement, the Veteran's representative 
submitted a waiver of RO jurisdiction of such evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in March 2004 and March 2007.  

The claims file reflects that the Veteran has received 
private medical treatment for his service-connected prostate 
cancer from the physicians, including R.C.H., M.D., at the 
Bay Medical Regional Cancer Center for the period from 
November 2006 to the present; however, as the claims file 
only includes records from that practice dated up to November 
2006.  As the record clearly indicates that the Veteran has 
continued to be treated by physicians at that facility 
through 2007, any additional records from that provider 
should be obtained.

The Board notes that the Veteran last had a VA genitourinary 
examination in March 2004.  Additional evidence associated 
with the Veteran's claims file indicates that the Veteran 
continued to experience urinary leakage as well as had a 
rising prostate specific antigen (PSA) post prostatectomy 
suggestive of rapidly progressing disease in November 2006.  
In a May 2007 statement, the Veteran further indicated that 
his prostate cancer residuals, including urinary symptoms, 
had increased in severity.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the Veteran to undergo a VA genitourinary 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected prostate 
cancer.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected prostate cancer.  Of particular 
interest are any private treatment 
records from physicians, including 
R.C.H., M.D., at the Bay Medical Regional 
Cancer Center for the period from 
February 2004 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA genitourinary 
examination with a physician to ascertain 
the current severity of his service-
connected prostate cancer residuals, to 
include voiding dysfunction and urinary 
leakage.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician is requested to indicate 
which of the following best describes the 
current status of the Veteran's voiding 
dysfunction:  a) requires the wearing of 
absorbent materials which must be changed 
2 to 4 times per day OR b) requires the 
wearing of absorbent materials which must 
be changed less than 2 times per day.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
October 2006 SSOC.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




